 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   JASON E. RYAN,                                        Civil No. 3:20-CV-05613-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for disability insurance benefits under Title II of the Social

17   Security Act is REVERSED and REMANDED to the Commissioner of Social Security for a new

18   decision. On remand, the Commissioner will assign this case to a different administrative law

19   judge for a new hearing and a new decision.

20            Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C.

21   § 2412, upon proper request to this Court.

22

23

24

     Page 1         ORDER - [3:20-CV-05613-MAT]
 1
              DATED this 19th day of May, 2021.
 2

 3

 4                                                A
                                                  MARY ALICE THEILER
 5                                                United States Magistrate Judge

 6

 7

 8   Presented by:

 9   s/ Sarah L. Martin
     SARAH L. MARTIN
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-3705
13   Fax: (206) 615-2531
     sarah.l.martin@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05613-MAT]
